Preston, J.
(concurring specially). I concur in the result, but I do not agree with the statement in the opinion as to the law of the case, that:
‘ ‘ In the same cause we cannot change our position in a second appeal, even if we were utterly in error on the first appeal.”
The modern rule ought to be, and I think it is, under late cases, that if, in the exceptional case, the court is clearly satisfied that a wrong legal proposition has been announced, it has a right and it is its duty to make the correction, even in the same case, rather than to let the wrong rule stand and be followed until the question is raised again later, and then make the correction by overruling the wrong conclusion in the former case.